Citation Nr: 9928262	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from January 1994 to July 1997.

2. Entitlement to a compensable rating for bilateral trench 
foot, for the period from January 1994 to January 1998.  

3. Entitlement to a disability rating in excess of 10 percent 
for trench foot of the left foot, subsequent to January 
1998.  

4. Entitlement to a disability rating in excess of 10 percent 
for trench foot of the right foot, subsequent to January 
1998.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1945, and from August 1950 to August 1952.  

The case was previously before the Board of Veterans' Appeals 
(Board) in December 1996, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
for further development.  At that time, the issues were 
entitlement to increased ratings for anxiety reaction post-
traumatic stress disorder (PTSD), rated 30 percent disabling, 
and for a compensable rating for bilateral trench foot.  

On remand, the rating for the anxiety disorder with PTSD was 
increased to 100 percent, effective in July 1997.  This 
decision was based on the complaints noted on the July 1997 
examination, and the finding that the veteran was 
incompetent.  Therefore, there is no appealable issue for the 
period after July 1997 with regard to the psychiatric 
disorder.  However, for the period from January 1994, when 
the veteran submitted his claim for an increased rating, and 
July 1997, the effective date of the 100 percent rating, the 
Board must still determine if a rating in excess of 30 
percent is appropriate.  

The RO also granted separate 10 percent ratings for trench 
foot of the right foot and trench foot of the left foot.  
Initially, the effective date for the increase was 
established in October 1998, the date of the Department of 
Veterans Affairs (VA) compensation examination.  However, in 
an April 1999 rating action, the effective date of the 
increase was changed to January 1998, the date the schedular 
criteria changed.  As the veteran has not withdrawn his 
claim, and the ratings assigned were less than total, the 
Board must consider whether separate ratings in excess of 10 
percent for the trench foot disorders is appropriate.  
Moreover, as the effective date of the increase was assigned 
subsequent to the date of the veteran's claim, the issue of 
whether a compensable rating is warranted for the period from 
January 1994 to January 1998 remains before the Board.


FINDINGS OF FACT

1.  During the period from January 1994 to July 1997, the 
veteran's PTSD rendered him incompetent, demonstrating that 
there was total social and industrial impairment.  

2.  During the period from January 1994 to January 1998, 
bilateral trench foot was mild in degree.  

3.  Subsequent to January 1998, trench foot affecting the 
right foot has not resulted in symptomatology such as 
numbness, tissue loss, nail abnormalities, or X-ray 
abnormalities.

4.  Subsequent to January 1998, trench foot affecting the 
left foot has not resulted in symptomatology such as 
numbness, tissue loss, nail abnormalities, or X-ray 
abnormalities.




CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 100 percent rating for PTSD during 
the period from January 1994 to July 1997 are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for bilateral 
trench foot during the period from January 1994 to January 
1998 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Part 4, Code 7122 (1998).

3.  A disability rating in excess of 10 percent is not 
warranted for trench foot of the right foot, subsequent to 
January 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Part 4, Code 7122 (1998).

4.  A disability rating in excess of 10 percent is not 
warranted for trench foot of the left foot, subsequent to 
January 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.104, Part 4, Code 7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When the veteran was hospitalized in February 1944, the 
diagnosis was possible trench foot, of two weeks duration.  
On discharge to duty in March 1944, the diagnosis was 
bilateral trench foot, moderate in degree.  

In August 1944, the veteran, after serving in Italy and 
Southern France, became disoriented, confused, tremulous and 
incapable of walking.  The impression, upon hospitalization, 
was psychoneurosis, hysteria.  In January 1945, the veteran 
was furnished with a Certificate for Disability Discharge 
(CDD) based on the psychoneurosis.  

Subsequent to the veteran's January 1994claim for entitlement 
to increased disability ratings, the VA obtained copies of 
outpatient treatment reports.  Chronic skin changes were 
noted in a January 1992 treatment report.  The assessment was 
stasis dermatitis.  Follow-up treatment was required.  He 
underwent a nerve conduction study (NCS) in March 1993, which 
showed no clear evidence of peripheral neuropathy, although 
it was noted that he might have had early polyneuropathy.  In 
a July 1993 treatment note, the veteran spoke of flashbacks, 
but indicated that he was doing fairly well.  Follow-up NCS 
and electromyogram (EMG) studies in October 1993 showed no 
clear electrical evidence for peripheral neuropathy or 
radiculopathy.  However, the clinician noted that this was a 
technically limited study due to poor patient cooperation and 
peripheral edema.  According to an October 1994 note, 
treatment was required for stasis dermatitis.   

The veteran and his family presented testimony at a formal 
hearing in January 1995.  He stated he had no feeling in his 
feet.  (Transcript, hereinafter T-3).  He also reported 
swelling in the feet, and that he had to elevate his feet.  
(T-4).  With regard to the psychiatric disorder, the veteran 
had difficulty concentrating, along with problems controlling 
his anger.  (T-10).  He indicated that he had lost a number 
of jobs due to his temper.  (T-12).  

The veteran was provided with a VA compensation examination 
of the feet in January 1995.  He complained of stiffness and 
swelling in the lower extremities.  Examination of the lower 
extremities and the right and left feet revealed no swelling 
or obstruction of the lymphatic systems.  The color of the 
skin of both feet was deep red and purple, and there was 
mottling of the lower extremity.  The temperature of the feet 
was colder than the knee.  When his feet were raised to a 
level higher than his heart, they became a little pale.  When 
the lower extremity was lowered, the normal deep red and 
purple color came back.  The impression was possible 
peripheral vascular disease of the lower extremity.   

The veteran was also provided with a psychiatric examination 
at that time.  He stated that he got upset easily and threw 
things.  He stated that he was receiving treatment at a VA 
facility, that he had last worked in 1986, as chronic pain in 
his legs, along with anxiety, impaired his work as a 
machinist.  He complained of a depressed mood and sleep 
disturbance with increased irritability.  He also reported 
poor concentration and memory, flashbacks, nightmares, and a 
startle reaction.  On examination, he was not oriented to 
time but was oriented to person and place.  Mood was 
depressed, and some psychomotor retardation was reported.  
Affect was blunted.  Memory impairment was present.  Insight 
was fair to poor, and judgment was poor.  He denied any 
hallucinations, delusions, or homicidal or suicidal ideation.  
The diagnoses were chronic PTSD; recurrent major depression; 
and history of conversion disorder (seizure like activity).  
The examiner concluded that the veteran was severely impaired 
both socially and occupationally as a result of the mental 
disorder and that he was not competent for VA purposes.   

Subsequent to remand, VA obtained additional outpatient 
treatment records.  Complaints of stasis dermatitis were 
elicited in a July 1996 treatment note.  

The veteran was hospitalized on repeated occasions at the St. 
Mary's Regional Medical Center, for treatment of chest pain 
and shortness of breath.  No treatment for any form of 
psychiatric symptomatology was reported.  

Of record are reports of treatment afforded the veteran by 
David Gutierrez, M.D., principally for shortness of breath.  
In an October 1995 note, the veteran reported hallucinations 
that were a post war syndrome from World War II.  In a 
February 1996 note, the veteran gave a history of anxiety 
with respiratory problems.  

The VA furnished the veteran with an examination of the 
arteries and veins in June 1997.  A history of frostbite in 
service was reported.  Positive pedal edema of the bilateral 
ankles was reported.  The toes were cool bilaterally with 
mild discoloration.  The diagnosis was history of frostbite 
injury with cool, mild discoloration of the bilateral toes, 
suggestive of residual frostbite disease.  

In June 1997, the veteran underwent an examination for 
housebound status or permanent need for aid and attendance.  
Upon clinical examination, he had no motor sensation in 
either lower extremity, and was unable to bear weight on 
either extremity.  The examiner stated that he required a 
wheelchair for locomotion.  

The veteran was provided with a VA psychiatric examination in 
July 1997.  The examiner noted the veteran displayed impaired 
memory and concentration; had auditory, visual, and olfactory 
hallucinations, related to combat flashbacks.  His mood was 
described as mildly angry and anxious with a constricted 
affect.  His insight was deemed fair to poor and his judgment 
was described as poor.  The examiner estimated his 
intellectual functioning as below average.  The veteran was 
unable to meaningfully participate in psychological testing 
due to his inability to maintain adequate, sustained 
concentration.  The examiner commented that the veteran's 
inability to engage in testing was consistent with the 
objective findings on formal mental status examination.  The 
pertinent diagnoses presented were chronic PTSD and dementia, 
not otherwise specified.  The examiner assigned a Global 
Assessment of Functioning of 41 and noted that there veteran 
was unemployable and had no friends on account of his PTSD.  
The examiner also judged the veteran to have been incompetent 
for VA purposes.  

Based on the results of this examination, the RO increased 
the evaluation for the service connected psychiatric disorder 
from 30 percent to 100 percent, effective in July 1997, 
reflecting the date of the VA examination.  

The VA examined the veteran for compensation purposes in 
October 1998.  At that time, he reported numbness and 
occasional pain deep in the foot bones themselves, as well as 
significant pitting edema of the bilateral feet.  Because of 
neurological problems, the veteran was precluded from 
walking.  Accordingly, the trench foot did not cause any 
problems with ambulation.  On examination, there was no skin 
breakdown on the bilateral feet or lower extremities.  Skin 
was pink and warm, and capillary refill was in two seconds.  
He had significant 2+ pitting edema of the bilateral ankles.  
The examiner was unable to palpate pulses at the dorsalis 
pedis, posterior tibial and popliteals bilaterally.  Skin was 
devoid of all hair on the lower legs and feet.  The diagnosis 
was status post trench feet, bilaterally, since World War II, 
with pitting edema and occasional pain.  The examiner 
concluded that the condition was not significantly affecting 
the veteran's current ambulatory or occupational status; 
though were this condition alone without compound medical 
problems, effects would be more readily discernible and 
directly responsible.  

The veteran also underwent a skin examination at that time.  
He provided a history of frostbite in service.  On 
examination, there was marked pitting edema and the skin had 
a dull, erythematous appearance.  The examiner was unable to 
palpate the dorsalis pedis and posterior tibial vessels.  
There were no ulcers or sensory changes.  The skin was a 
little on the warm side, and no cellulitis was apparent.  The 
diagnosis was frostbite, severe by history, with residual 
foot pain, especially on standing or walking.  The examiner 
concluded that the edema was due instead to cardiac failure, 
aggravated by the veteran's lung disease putting stress on 
the right ventricle.  

Also in October 1998, the veteran underwent a VA peripheral 
nerves examination.  He stated he had pain in the legs from 
the ankles downward.  On examination, there was marked edema 
in both ankles as well as statis discoloration in both ankle 
regions.  The examiner concluded that the stasis dermatitis 
and fluid retention swelling of both ankle regions was likely 
related to poor venous circulation producing the marked 
swelling in both ankles, and not likely related to the trench 
foot.  Clinically there was evidence of peripheral 
neuropathy, loss of gastrocsoleus reflexes, and loss of 
position and vibration sense of both feet with numbness of 
the lower extremities.  The examiner opined that these 
symptoms were as "likely as not likely related to the trench 
foot since it can certainly occur with peripheral disease 
also."  


Analysis 

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Increased rating for PTSD

As noted, the veteran's claim for a disability rating in 
excess of 30 percent for PTSD was received in January 1994.  
Subsequent to the Board remand, the evaluation was increased 
to 100 percent.  However, the effective date for this 
increase was in July 1997, reflecting the date of the 
contemporaneous VA examination, rather than the date of the 
claim.  Hence, as noted, there remains for consideration 
whether a rating in excess of 30 percent should have been in 
effect for the period from January 1994 to July 1997.  

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

In this case, the criteria for evaluating the veteran's PTSD 
were amended in November 1996.  Hence, the Board must rate 
the veteran's disability using both the old and the new 
criteria.  

Considering first the provisions in effect prior to November 
1996, the Board notes that the 50 percent rating reflected 
considerable social and industrial impairment.  For a 70 
percent rating to have been warranted, there must have been 
severe social and industrial impairment.  For a 100 percent 
rating to be appropriate, there would have to have been 
totally incapacitating psychoneurotic symptoms, bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran must have been demonstrably 
unable to obtain or retain employment, and the disability 
must have resulted in virtual isolation in the community.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (Effective prior to 
November 1996).  

A review of the findings on examination in January 1995 show 
that the psychiatric disorder was productive of severe social 
and industrial impairment.  Moreover, the veteran was not 
considered competent for VA purposes.  The reports of 
outpatient treatment demonstrate that he has required 
treatment for this psychiatric disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board deems that the January 1995 examination report 
provides an accurate and comprehensive picture of the 
veteran's psychiatric condition during the period in 
question.  In particular, there was severe social and 
industrial impairment, consistent with the criteria for a 70 
percent rating.  However, more importantly, the veteran was 
found not to be competent for VA purposes.  Such a conclusion 
is more consistent with the criteria for the 100 percent 
rating for the PTSD, and was one of the factors considered 
when the RO granted the 100 percent rating for the PTSD 
subsequent to Board remand.  In view of the severity of the 
symptomatology shown on examination, and given that there are 
no contraindications as to the level of impairment resulting 
from the veteran's disability, the Board concludes that the 
criteria for the 100 percent rating more accurately described 
the veteran's disability.  Therefore, resolving all 
reasonable doubt in the veteran favor, the Board holds that a 
100 percent rating for PTSD during the period from January 
1994 to July 1997 is warranted.  

Having so concluded, the Board finds that consideration of 
the veteran's claim under the criteria currently in effect is 
unnecessary and would prove duplicative. 


Increased rating for trench foot

In resolving this issue, the Board must consider if a 
compensable rating was appropriate for bilateral trench foot 
for the period from January 1994, when the veteran submitted 
the claim, to January 1998, when 10 percent ratings were 
awarded for the trench foot of each foot.  Then, the Board 
must further consider if a rating in excess of 10 percent is 
currently warranted for the trench foot affecting each foot.  

Considering first the issue of whether a compensable rating 
was warranted for the bilateral trench foot prior to January 
1998, the Board must consider the symptomatology then present 
in light of the rating criteria in effect at that time, which 
were amended effective January 12, 1998.  Under those 
criteria, a 10 percent rating is warranted for bilateral 
trench foot, or residuals of frozen feet, when the disorder 
is mild, with chilblains.  The Board further notes that under 
the provision of 38 C.F.R. § 4.31, in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 

Reports of outpatient treatment showed that the veteran had 
stasis dermatitis.  However, no peripheral neuropathy was 
reported.  On examination in January 1995, the veteran had 
swelling and stiffness in his lower extremities, which he 
also reported on his personal hearing.  There was 
discoloration of the feet, and the feet were cooler than the 
knees.  The feet were again cool when the veteran was 
examined in June 1997, and discoloration was again reported.  

A review of the findings on examination and treatment shows 
symptomatology consistent with a compensable rating.  In 
making this determination, the Board notes the conclusions of 
the examiner on the October 1998 examination, subsequent to 
remand for purposes of clarifying the etiology of the 
veteran's multiple foot symptomatology.  At that time, the 
examiner concluded that the peripheral neuropathy and loss of 
gastrocsoleus reflexes, position, and vibratory sense were as 
likely as not related to the trench foot.  Hence, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that this symptomatology present in the veteran's feet during 
the period from January 1994 to January 1998 must be 
considered in determining the proper evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1997).  The Board finds that the 
criteria for the 10 percent rating in effect prior to January 
1998 for the bilateral trench feet residuals, requiring a 
mild disorder, more accurately describe the veteran's 
disability.  Accordingly, a rating of 10 percent for the 
bilateral disorder was then appropriate.  

In so doing, the Board further concludes that a rating in 
excess of 10 percent for the trench feet under the criteria 
in effect prior to January 1998 is not appropriate.  For such 
a rating to have been warranted, it must have been shown that 
the disorder resulted in persistent moderate swelling or 
tenderness.  While symptomatology has been demonstrated, it 
is not shown that it was moderate in degree.  On VA 
compensation examination in June 1997, the discoloration was 
noted to be mild.  No swelling was reported on VA 
compensation examination in January 1995.  While the Board 
finds that there is residual disability from the trench foot, 
the Board concludes that any such disability was mild during 
the period in question, and did not support a rating in 
excess of 10 percent.  

Considering then the provisions currently in effect with 
regard to the veteran's claim for entitlement to an increased 
disability rating for trenchfoot affecting each foot, the 
Board notes that a 10 percent rating has been awarded for 
each foot.  The current 10 percent rating is warranted when 
there is arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is appropriate when there 
is arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  For a 30 percent rating to be appropriate , 
the following must be shown in affected parts:  arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1998).  

A review of the findings on examination and treatment do not 
show that a rating in excess of 10 percent for the residuals 
of trench foot in either foot is appropriate.  In October 
1998, there were no ulcer or sensory changes on skin 
examination.  The skin was warm, and no cellulitis was 
present.  On general medical examination, the skin was again 
pink and warm.  There was no indication of tissue loss or 
nail abnormalities.  Thus, while the Board finds that there 
is residual disability from the trench foot, this disability 
is accurately described by the criteria for the 10 percent 
rating in each foot.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  


ORDER

An increased rating for PTSD, for the period from January 
1994 to July 1997, is granted, to the extent noted and 
subject to the provisions governing the payment of monetary 
benefits.  

An increased rating for bilateral trench foot, for the period 
from January 1994 to January 1998, is granted, to the extent 
noted and subject to the provisions governing the payment of 
monetary benefits.  

An increased rating for trench foot of the right foot, 
subsequent to January 1998, is denied.  

An increased rating for trench foot of the left foot, 
subsequent to January 1998, is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

